          Case 1:77-cv-00081-EGS Document 454 Filed 06/21/21 Page 1 of 5




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                                 )
    HENRY W. SEGAR, et al.,                      )
                                                 )
                 Plaintiffs,                     )
                                                 )
          v.                                     )
                                                           Civil Action No. 77-0081 (EGS)
                                                 )
    MERRICK GARLAND and                          )
    D. CHRISTOPHER EVANS,                        )
                                                 )
                 Defendants. 1                   )
                                                 )

                                    JOINT STATUS REPORT

         The parties, having conferred, submit this report regarding both the current status of their

compliance with the Court’s June 25, 2019 order (Dkt. 423) granting in part plaintiffs’ motion for

compliance and their recommendation for further proceedings.

         1.     Promotions to GS-14 and GS-15

         Plaintiffs’ Statement

         Under the Court’s orders, defendants must “instill a non-discriminatory process that is

validated” for promotions to GS-14 and -15. Dkt. 424 at 14. To help them develop such a process,

defendants have retained DCI Consulting Group, Inc. (DCI), a human resources risk-management

consulting firm in Washington, D.C. In particular, defendants retained DCI to develop and

validate “Accomplishment Records” for GS-1811-14 and GS-1811-15 Special Agents. Special



1
        Defendant(s) object(s) to plaintiffs’ caption of the case, which lists the Drug Enforcement
Administration (“DEA”) Acting Administrator, D. Christopher Evans, as a defendant because,
under Title VII, the only proper defendant is the head of the agency, which, in this case, is the
Attorney General in his official capacity. Dkt. No. 315, at 1 n.1. Plaintiffs do not agree and
addressed these arguments in Dkt. No. 320, at 2 n.1, and Dkt. No. 401, at 2 n.2. While DEA does
not waive this argument, DEA agrees solely for purposes of this Joint Status Report to the use of
the plural form “defendants” for ease of reading.
         Case 1:77-cv-00081-EGS Document 454 Filed 06/21/21 Page 2 of 5




Agents who have participated, or plan to participate, in the Special Agent Promotion Program, and

who wish to apply for a promotion, are required to submit an Accomplishment Record addressing

their accomplishments relevant to the next higher grade level. DEA uses Accomplishment

Records in choosing which individual(s) on a Best Qualified List to promote. DCI will analyze

the strength of the relationship, if any, between (1) the questions that Special Agents must answer

in submitting an Accomplishment Record for a particular vacancy (2) the rating or scoring of the

Accomplishment Record, and (3) the requirements of that job.

       Plaintiffs expect that defendants and DCI will provide the Working Group maximum

access and visibility into DCI’s work for defendants and that, consistent with this Court’s order,

“the parties shall” immediately “seek a petition to allow implementation of the plan for future

promotion practices” at the completion of the vendor’s work. Dkt. 423 at 2. Plaintiffs understand

that the Working Group met with DEA and DCI on May 27, 2021, to discuss certain modifications

to DCI’s work, and that DCI has been accommodating to the Working Group’s feedback. As

mentioned in the parties’ previous joint status reports (Dkts. 452, 453), DCI’s schedule

contemplates workshops and a pilot program for the new Accomplishment Records by the end of

July 2021 and preparation and submission of “Content Validity” reports to the Working Group for

comment by the end of October 2021. 2


2
        Content Validity reports ensure that the assessment/measurement tool relates directly back
to the particular job. Where it is determined that a selection process has an adverse impact, the
reports will also contain evidence of validity, including documentation showing criterion-related
validity of the selection procedure. In particular, according to the requirements of Section 15 of
the Uniform Guidelines on Employee Selection Procedures (U.G.E.S.P.), Content Validity reports
should document, for the positions assessed (here GS-14 and GS-15 positions) when and where
DCI’s job analysis or review was conducted, a description of the selection procedure, evidence
demonstrating that the selection procedure is related to the job, evidence of validity, and alternative
procedures investigated.         See generally, Section 15, U.G.E.S.P., available at:
https://www.uniformguidelines.com/uniformguidelines.html.

                                                  2
         Case 1:77-cv-00081-EGS Document 454 Filed 06/21/21 Page 3 of 5




       DCI will finalize its Content Validity reports within two weeks after receiving feedback

from the Working Group (and DEA). DCI is also scheduled to prepare training materials and

conduct subsequent training sessions with SES panels by November 2021.

       Defendants’ Statement

       Throughout the validation process, the Working Group has had meaningful and transparent

access and visibility to DCI’s work on the project. There is no reason to expect this will change,

and defendants have encouraged DCI to include the Working Group and defendants’ comments,

thoughts, and suggestions.

       2.      Individual Relief

       Pursuant to the Court’s February 22, 2021 minute order, defendants provided plaintiffs

with a corrected set of data responsive to plaintiffs’ July 15, 2019, and July 25, 2019 data requests

on March 11, 2021. On March 23 and April 8, 2021, plaintiffs requested additional information

about the data from defendants. Defendants responded to plaintiffs’ March 23 request on April

15, and responded to plaintiffs’ April 8 request on April 20.

       Plaintiffs’ Statement

       Since the last joint status report, plaintiffs have attempted to resume settlement

negotiations. Plaintiffs submitted a settlement demand letter based on their revised individual-

relief calculation to defendants on June 7, 2021. That letter requested a response by June 21. As

mentioned in the parties’ previous report (Dkt. 453), plaintiffs expect defendants to seriously and

expeditiously engage with plaintiffs to resolve the issue of individual relief—thereby providing

the financial remedy for defendants’ decades of discrimination against African-American Special

Agents to which this Court held plaintiffs were entitled almost two years ago. If the parties are

unable to resolve promptly any remaining objections to plaintiffs’ individual-relief calculation,

                                                 3
         Case 1:77-cv-00081-EGS Document 454 Filed 06/21/21 Page 4 of 5




plaintiffs will submit the issue to the Court for resolution. Defendants previously proposed a

meeting to discuss global settlement in June 2020, which did not occur because the previous data

sets needed to be corrected. There was no current proposal for a meeting to discuss global

settlement until June 21, 2021. Plaintiffs will engage with defendants, as appropriate, regarding

the renewed request for a meeting pending a response to the instant settlement demand.

       Defendants’ Statement

       DEA is actively reviewing plaintiffs’ offer of settlement and is diligently working to

provide an appropriate response as soon as practicably possible. Defendants have been, and

continue to be, committed to working with plaintiffs in a good faith effort to promptly facilitate a

final resolution of this matter through a comprehensive, global settlement. Given the scope and

complexity of the calculations and considerations that must be made before providing any

counter-offer, to include review of the facts and circumstances by officials with the appropriate

level of authority to approve any counteroffer, defendants need reasonable time in which to

substantively respond. Defendants remain eager to continue settlement discussions and have

proposed a meeting with plaintiffs to discuss a global settlement, including all monetary and

non-monetary elements.

       3.      Attorneys’ Fees

       Pursuant to this Court’s June 26, 2020 minute order, briefing on plaintiffs’ motion for

attorneys’ fees is stayed pending this Court’s resolution of plaintiffs’ motion for leave to file an

amended fees motion. Briefing on the latter motion was completed on July 13, 2020. Plaintiffs’

June 7, 2021 settlement demand letter included a settlement offer on attorneys’ fees.




                                                 4
        Case 1:77-cv-00081-EGS Document 454 Filed 06/21/21 Page 5 of 5




       4.     Recommendation for Further Proceedings

       The parties recommend that the Court order the parties to file another joint status report by

August 27, 2021, on the progress of the matters described above.




Dated: June 21, 2021                         Respectfully submitted,
                                             /s/ Brian C. Smith (with consent)
                                             Steven F. Cherry, D.C. Bar #431473
                                             Daniel S. Volchok, D.C. Bar #497341
                                             Brian C. Smith, D.C. Bar #502323
                                             WILMER CUTLER PICKERING HALE & DORR LLP
                                             1875 Pennsylvania Avenue N.W.
                                             Washington, D.C. 20006
                                             Tel.: 202.663.6000
                                             Fax: 202.663.6363


                                             CHANNING D. PHILLIPS, D.C. Bar #415793
                                             Acting United States Attorney

                                             BRIAN P. HUDAK
                                             Acting Chief, Civil Division

                                      By:    /s/ Derek S. Hammond
                                             DEREK S. HAMMOND, D.C. Bar # 1017784
                                             ROBERT A. CAPLEN, D.C. Bar # 501480
                                             Assistant United States Attorneys
                                             555 Fourth Street, N.W.
                                             Washington, D.C. 20530
                                             (202) 252-2511
                                             derek.hammond@usdoj.gov
                                             robert.caplen@usdoj.gov




                                                5
